Citation Nr: 1203893	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  03-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a chronic upper gastrointestinal disability, to include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from November 1950 to October 1952. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims were remanded by the Board in February 2007, and all actions directed by that remand were accomplished.  

In a March 2008 decision, the Board denied the issues on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2001 memorandum decision, the Court vacated the Board's decision regarding the two issues noted above and remanded for appropriate action.  

Accordingly, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Regarding the appeal for GERD, the Court found that the Board had not provided adequate reasons and bases for declining to provide the Veteran an examination.  The Court noted that VA medical records indicated prescription of belladonna and phenobarbital in 1953 (shortly after service separation).  It was also noted that the Veteran had reported complaints of "sour stomach" for a period of 50 years.  The Veteran's service treatment records are not available for review, and VA informed the Veteran that the records were likely lost in the 1973 fire at the National Personnel Records Center (NPRC).  The Court noted that VA had a heightened duty to explain the reasons and bases of its decision in appreciation of this fact.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that, in light of this evidence, a VA examination should be provided concerning the GERD issue.  

Regarding the bilateral hearing loss appeal, the Court noted that the 2005 VA audiological examination, on which the Board relied in denying the Veteran's claim, was inadequate.  Specifically, the Court noted that the examiner had written that he had reviewed the service treatment records, when no such records were available.  The Court also pointed to apparent inconsistencies in the examiner's findings.  For example, the examiner noted the Veteran's allegation of exposure to small arms fire but then determined that there was no evidence of noise trauma.  Further, the examiner failed to even mention the Veteran's service as an artilleryman.  The Court has ordered the Board to remand the case for a remedial examination that is adequate in addressing etiology.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for a VA gastroenterology examination for the purposes of determining the etiology of current GERD.  In this regard, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current GERD began in active service.  The examiner should note the Veteran's complaints of "sour stomach" for approximately 50 years, and should also discuss the impact, if any, of the prescription of phenobarbital and belladonna in 1953.  A rationale should accompany any conclusions reached.  

3.  Schedule the Veteran for a VA audiology examination for the purposes of determining the etiology of any currently present hearing loss disability.  The examiner is asked if it is at least as likely as not (50 percent or greater probability) that a current hearing loss was due to service, to include as a result of exposure to small arms and artillery fire.  Any impact that service-related factors had on the ultimate development of hearing loss should be discussed, and the examiner must provide a rationale for any conclusions reached.  

4.  Following any additional indicated development, readjudicate the issues on appeal.  If either claim is denied, the Veteran and his attorney should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



